DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the at least one clamping structure, the elastic clamping member and the inelastic clamping structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-29, 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (hereinafter Luo) (US20080239647).

claim 26, Luo discloses an electronic device, comprising: a frame (202); and a display unit (Paragraph 0017 – at least mobile phones comprise a display) surrounded by the frame on a periphery thereof, wherein the frame comprises: an inner frame (40) having a front surface, a back surface opposite the front surface, and a side surface connected between the front surface and the back surface; and an outer frame (20) arranged around the side surface of the inner frame, the inner frame and the outer frame being detachably engaged through at least one clamping structure (60a/b)(80a/b).

Regarding claim 27, Luo discloses the electronic device according to claim 1, wherein each of the at least one clamping structure comprises a protrusion (408) disposed on the side surface of the inner frame and a groove (208) disposed at an inner side of the outer frame and configured to receive the protrusion.

Regarding claim 28, Luo discloses the electronic device according to claim 27, wherein the at least one clamping structure comprises an elastic clamping structure (80a/b – members 804/802) and an inelastic clamping structure (60a/b), wherein the elastic clamping structure enables the protrusion of the elastic clamping structure to enter into or be released from a corresponding groove through elastic deformation.

Regarding claim 29, Luo discloses the electronic device according to claim 28, wherein the inner frame comprises a middle frame (602) located in an edge 


    PNG
    media_image1.png
    313
    820
    media_image1.png
    Greyscale

Regarding claim 44, Luo discloses the electronic device according to claim 26, wherein the inner frame comprises a middle frame (602) located in an edge region of the front surface of the inner frame and a back case (Figure 5) located on the back surface of the inner frame, and an edge of the display unit is fixed to the middle frame via a pressing piece (606).

Regarding claim 45, Luo discloses the electronic device according to claim 44, wherein the middle frame is formed of a first middle frame and a second middle frame, the first middle frame being partially overlapping with the second middle frame, and one end portion of the second middle frame protruding from one end portion of the first middle frame (Figure 3).


    PNG
    media_image2.png
    447
    782
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (hereinafter Luo) (US20080239647) in view of Chu (US20070084743).
Regarding claim 43, Luo discloses the electronic device according to claim 26.
Luo does not expressly disclose wherein the inner frame is formed of a plastic or metal material, and the outer frame is formed of wood or plastic material.
Chu discloses wherein the inner frame is formed of a plastic or metal material, and the outer frame is formed of wood or plastic material (Paragraph 0048).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to incorporate the aforementioned materials of Chu into the electronic device of Luo.
One of ordinary skill in the art would have been motivated to do so to allow the device to be used in many different interior environments.

Allowable Subject Matter
Claim 30, and it’s respective dependent claims, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



15 June 2021